Title: To James Madison from Edmund Pendleton, 18 December 1784
From: Pendleton, Edmund
To: Madison, James


18 December 1784. The list probably kept by Peter Force (DLC: Madison Miscellany) indicates Pendleton wrote a letter from Edmundsbury on this day that was an “Appeal for the family of Philip Davis; a forger of tobacco notes.” The punishment for forging tobacco notes was death (Hening, StatutesWilliam Waller Hening, ed., The Statutes at
          Large; Being a Collection of All the Laws of Virginia, from the First Session of the
          Legislature, in the Year 1619 (13 vols.; Richmond and Philadelphia, 1819–23)., IX, 516). Counterfeiting and forgery were accounted treason and under the common law the estate of the felon was forfeited to the state. The petition on behalf of “the family” was an effort to save the estate of Philip Davis for the benefit of his family. There is no surviving evidence that JM aided Davis, who, although convicted, was reprieved and his sentence was commuted to five years of public labor (JCSVH. R. McIlwaine et al., eds., Journals of
          the Council of the State of Virginia (4 vols. to date; Richmond, 1931——)., III, 414, 416, 419, 422; Patrick Henry to Charles Pearson, 28 Mar. 1785, Executive Letter BookExecutive Letter Book, 1783–1786, manuscript in Virginia State
        Library., pp. 452–53).
